 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18-MC-00136-TLN-EFB
12                    Plaintiff,
                                                         STIPULATION AND ORDER EXTENDING TIME
13                    v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                         AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $6,000.00 IN U.S.                     ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $6,000.00 IN U.S.
16   CURRENCY,
17                    Defendants.
18
            It is hereby stipulated by and between the United States of America and potential claimant John
19
     Burson (“Burson”), by and through their respective counsel, as follows:
20
            1.        On or about June 15, 2018, claimant Burson file a claim in the administrative forfeiture
21
     proceedings with the United States Postal Inspection Service with respect to the both parcels with
22
     Approximately $6,000.00 in U.S. Currency (hereafter “defendant currency”), which was seized on
23
     April 6, 2018.
24
            2.        The United States Postal Inspection Service has sent the written notice of intent to forfeit
25
     required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any
26
     person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person
27
     other than the claimant has filed a claim to the defendant currency as required by law in the
28
                                                           1
29                                                                              Stipulation to Extend Time to File Complaint

30
 1 administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline was September 13, 2018.

 7          4.      By Stipulation and Order filed September 14, 2018, the parties stipulated to extend to

 8 December 12, 2018, the time in which the United States is required to file a civil complaint for
 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

12 extend to January 11, 2019, the time in which the United States is required to file a civil complaint for

13 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

14 currency is subject to forfeiture.

15          6.      Accordingly, the parties agree that the deadline by which the United States shall be

16 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

17 alleging that the defendant currency is subject to forfeiture shall be extended to January 11, 2019.

18    Dated:     12/7/2018                                MCGREGOR W. SCOTT
                                                          United States Attorney
19
20                                                        /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
21                                                        Assistant U.S. Attorney
22

23    Dated:     12/6/2018                                /s/ Dean Cook
                                                          DEAN COOK
24                                                        Attorney for John Burson
                                                          (As authorized via phone)
25
            IT IS SO ORDERED.
26
     Dated: December 18, 2018
27
                                                        Troy L. Nunley
28                                                      United States District Judge
                                                        2
29                                                                           Stipulation to Extend Time to File Complaint

30
